UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 14-7540


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

LESTER FLETCHER, a/k/a Big Mann,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.     Peter J. Messitte, Senior District
Judge. (8:05-cr-00179-PJM-1)


Submitted:   August 20, 2015                 Decided:   September 4, 2015


Before NIEMEYER, KING, and SHEDD, Circuit Judges.


Affirmed in part; dismissed in part by unpublished per curiam
opinion.


Lester Fletcher, Appellant Pro Se. David Ira Salem, Gina Simms,
Assistant United States Attorneys, Greenbelt, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Lester Fletcher appeals the district court’s margin orders

denying relief on his self-styled “motion for reconsideration

and    for   summary       judgment”     (“reconsideration       motion”),      and

denying his motion to recuse.            We find that Fletcher’s motion to

recuse did not establish judicial bias by the district court

and, thus, we affirm the district court’s order.                  United States

v.    Fletcher,     No.    8:05-cr-00179-PJM-1   (D.   Md.   filed      Aug.    14,

2015; entered Aug. 15, 2015).

       In the reconsideration motion, * Fletcher asked the district

court to reconsider its previous order denying his motion to

dismiss as a successive and unauthorized 28 U.S.C. § 2255 (2012)

motion.      In     particular,   Fletcher    asserted    that    the   district

court exhibited bias against him when it granted the Government

additional time to respond to the motion to dismiss and failed

to notify Fletcher of the extension of time.                     Fletcher also

asserted     that    the    indictment    against   him   should     have      been

dismissed by the district court and that, because his motion to

dismiss challenged the district court’s jurisdiction over him,

the district court erroneously construed the motion to dismiss

as a successive habeas motion.

       *
       Because Fletcher’s motion was filed more than 28 days
after the court’s order, it is properly construed as a Fed. R.
Civ. P. 60(b) motion, rather than a Fed. R. Civ. P. 59(e)
motion. See Fed. R. Civ. P. 59(e).


                                         2
     Fletcher’s         reconsideration                motion       asserted      both       a    proper

Rule 60(b) claim (i.e., district court bias in the handling of

his motion to dismiss), as well as a successive habeas claim

(i.e.,    whether       the    district       court           had    jurisdiction            over      his

criminal action).             We have made clear that “[w]hen [a] motion

presents      claims     subject        to    the        requirements            for     successive

applications as well as claims cognizable under Rule 60(b), the

district court should afford the applicant an opportunity to

elect between deleting the improper claims or having the entire

motion treated as a successive application.”                                    United States v.

Winestock, 340 F.3d 200, 207 (4th Cir. 2003).                                   Fletcher was not

given that opportunity here.

     In    this    case,       however,        it        is    apparent          that    Fletcher’s

proper 60(b) claim is meritless and the district court already

ruled    as    such     when       it   denied          Fletcher’s         motion       to       recuse.

Because       Fletcher       cannot      establish             the    prerequisites              for     a

certificate       of        appealability,              we     deny        a     certificate            of

appealability         and     dismiss        the       appeal,        in       part,    as       to    the

district       court’s        order      denying              Fletcher’s          reconsideration

motion.        See Reid v. Angelone, 369 F.3d 363, 369 (4th Cir.

2004).         Because        we    find      that        the       district       court          lacked

jurisdiction       to       consider         the        successive             habeas    claim          in

Fletcher’s reconsideration motion, we affirm the order, in part.



                                                   3
     We dispense with oral argument because the facts and legal

contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.


                                                        AFFIRMED IN PART;
                                                        DISMISSED IN PART




                                   4